                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 1 of 33


                   1   LATHAM & WATKINS LLP
                           Niall E. Lynch (CA 157959)
                   2       Ashley M. Bauer (CA 231626)
                       505 Montgomery Street, Suite 2000
                   3   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   4   Facsimile: +1.415.395.8095
                       niall.lynch@lw.com
                   5   ashley.bauer@lw.com
                   6      Sean M. Berkowitz (pro hac vice)
                       330 North Wabash Avenue, Suite 2800
                   7   Chicago, IL 60611
                       Telephone: +1.312.876.7700
                   8   Facsimile: +1.312.993.9767
                       sean.berkowitz@lw.com
                   9
                       Counsel for Defendant StarKist Co.
               10

               11                                    UNITED STATES DISTRICT COURT
               12                               NORTHERN DISTRICT OF CALIFORNIA
               13                                       SAN FRANCISCO DIVISION
               14

               15      UNITED STATES OF AMERICA,                   CASE NO. 18-CR-0513 EMC
               16                       Plaintiff,                 STARKIST CO.’S SENTENCING
                                                                   MEMORANDUM AND REQUEST FOR
               17            v.                                    EVIDENTIARY HEARING
               18      STARKIST CO.,                               Judge: Hon. Edward M. Chen
                                                                   Date: June 12, 2019
               19                       Defendant.                 Courtroom: 5 – 17th Floor
               20

               21

               22

               23
                                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
               24

               25

               26

               27

               28

                                                                      STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                        CASE NO. 18-CR-0513 EMC
                            Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 2 of 33


                   1                                                    TABLE OF CONTENTS

                   2                                                                                                                                      Page

                   3
                       I.       INTRODUCTION ...............................................................................................................1
                   4
                       II.      BACKGROUND .................................................................................................................3
                   5            A.  StarKist and the Packaged Tuna Industry ................................................................3
                   6            B.  Investigation and Related Cases ..............................................................................5
                                C.  StarKist’s Role in the Conspiracy and Plea Agreement ..........................................7
                   7
                                D.  Presentence Investigation Report .............................................................................8
                   8
                       III.     DISCUSSION ......................................................................................................................9
                   9            A.   Legal Standard .........................................................................................................9
               10               B.   Civil Restitution Is a Valid Basis for Finding Inability to Pay ..............................10
                                C.   StarKist’s Projected Free Cash Flow .....................................................................12
               11
                                D.   Response to the Report of Dr. Dale Zuehls ...........................................................13
               12                    1.     Projected Sales Growth ..............................................................................13
               13                    2.     Debt Financing ...........................................................................................15
                                     3.     Inventory Levels ........................................................................................16
               14
                                     4.     Debt Payments ...........................................................................................16
               15               E.   Estimate of Civil Liability .....................................................................................17
               16               F.   Potential Consequences of StarKist’s Inability to Pay ..........................................19
                                G.   Financial Impact of a $100 Million Fine ...............................................................22
               17
                                H.   A $50 Million Fine Satisfies the 18 U.S.C. § 3553 Factors...................................23
               18               I.   Remaining Objections to PSR ...............................................................................24
               19               J.   An Evidentiary Hearing Is Necessary to Determine Whether
                                     StarKist Has the Ability to Pay a Fine Greater than $50 Million ..........................26
               20
                       IV.      CONCLUSION ..................................................................................................................28
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                                   STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                              i                        CASE NO. 18-CR-0513 EMC
                         Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 3 of 33


                   1                                                TABLE OF AUTHORITIES
                   2                                                                                                                             Page(s)
                   3                                                               CASES
                   4
                       In re: Packaged Seafood Products Antitrust Litigation
                   5       (15-md-02670-JLS-MDD) .......................................................................................................11

                   6   U.S. v. Berger,
                          587 F.3d 1038 (9th Cir. 2009) ...................................................................................................9
                   7
                       U.S. v. Bumble Bee Foods, LLC,
                   8      Case No. 3:17-cr-00249-EMC ...................................................................................6, 7, 11, 25
                   9   U.S. v. Christopher Lischewski,
               10         Case No. 18-cr-00203-EMC ......................................................................................................6

               11      U.S. v. Elna Co., Ltd.,
                          Case No. 16-CR-365-JD ....................................................................................................17, 28
               12
                       U.S. v. Eureka Labs., Inc.,
               13         103 F.3d 908 (9th Cir. 1996) ...................................................................................................10
               14      U.S. v. Hardy,
               15         935 F.2d 276 (9th Cir. 1991) ...................................................................................................25

               16      U.S. v. Kenneth Worsham,
                          Case No. 16-cr-00535-EMC ......................................................................................................6
               17
                       U.S. v. Lopez-Gonzales,
               18         688 F.2d 1275 (9th Cir. 1982) .................................................................................................10
               19      U.S. v. Maxzone Vehicle Lighting Corp.,
                          Case No. 3:11-cr-00653-RS ...............................................................................................10, 11
               20

               21      U.S. v. Morales,
                          328 F.3d 1202 (9th Cir. 2003) .................................................................................................25
               22
                       U.S. v. Navarro,
               23         979 F.2d 786 (9th Cir. 1992) ...............................................................................................9, 26
               24      U.S. v. Polar Air Cargo, Inc.,
                          Case No. 10-cr-00242-JBD ......................................................................................................12
               25
                       U.S. v. Robinson,
               26
                          20 F.3d 1030 (9th Cir. 1994) .........................................................................................9, 25, 26
               27
                       U.S. v. Rubycon Corp.,
               28         Case No. 4:16-cr-00367-JD .....................................................................................................11

                                                                                                STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                           ii                       CASE NO. 18-CR-0513 EMC
                         Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 4 of 33


                   1   U.S. v. Samsung SDI Co., Ltd.,
                          Case No. 11-cr-00162 ..............................................................................................................12
                   2
                       U.S. v. Stephen L. Hodge,
                   3
                          Case No. 3:17-cr-00297 .........................................................................................................7, 8
                   4
                       U.S. v. Tucker,
                   5      404 U.S. 443 (1972) .................................................................................................................10

                   6   U.S. v. Vargem,
                          747 F.3d 724 (9th Cir. 2014) .....................................................................................................9
                   7
                       U.S. v. Waknine,
                   8      543 F.3d 546 (9th Cir. 2008) ...................................................................................................10
                   9
                       U.S. v. Walter Scott Cameron,
               10         Case No. 16-cr-00501-EMC ......................................................................................................6

               11                                                                    STATUTES

               12      15 U.S.C. § 1 ..........................................................................................................................3, 6, 18
               13      18 U.S.C. § 3553 ........................................................................................................................2, 23
               14      18 U.S.C. § 3561(c)(1)...................................................................................................................24
               15
                       18 U.S.C. § 3572(b) .............................................................................................................9, 10, 22
               16
                       18 U.S.C. § 3571 ............................................................................................................................27
               17
                       18 U.S.C. § 3573 ............................................................................................................................25
               18
                       18 U.S.C. § 3612(f)(3)(A)................................................................................................................9
               19
                                                                                        RULES
               20
                       Federal Rule of Criminal Procedure 11(c)(1)(C) .............................................................................3
               21
                       U.S.S.G. § 6A1.3 ...........................................................................................................................27
               22

               23      U.S.S.G § 8C3.3..................................................................................................................... passim

               24                                                         OTHER AUTHORITIES

               25      American Samoa Government Department of Commerce, American Samoa –
                         Forging a Path Towards a Resilient Economic Future, http://doc.as.gov/wp-
               26        content/uploads/2019/03/CEDS-AS-2018-2022-Public-Comment-040119.pdf .....................21
               27      Crowell & Moring LLP, Antitrust Risks Beyond the Deal: When Merger
                          Investigations Lead to Civil/Criminal Antitrust Charges and Costly Follow-
               28
                          On Litigation, Lexology (Jan. 14, 2019)....................................................................................6
                                                                                                      STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                 iii                      CASE NO. 18-CR-0513 EMC
                         Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 5 of 33


                   1   Eric Kroh, Tri-Union Admits to Blowing Whistle in DOJ Tuna Probe, Law360
                           (Sep. 11, 2017) ...........................................................................................................................6
                   2
                       Roberto A. Ferdman, How America Fell Out of Love with Canned Tuna, The
                   3
                          Washington Post (August 18, 2014) ..........................................................................................4
                   4
                       Thai Union Group (TUF) Announces the Acquisition of Bumble Bee Seafoods –
                   5      the Largest Branded Shelf-Stable Seafood Company in North America, Thai
                          Union (Dec. 19, 2014) ...............................................................................................................5
                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                                      STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                 iv                       CASE NO. 18-CR-0513 EMC
                           Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 6 of 33


                   1   I.      INTRODUCTION

                   2           Faced with limited financial resources, declining demand for canned tuna, and substantial

                   3   civil liability, StarKist Co. (“StarKist”) respectfully asks the Court to impose a $50 million fine

                   4   to be paid in installments over five years, without interest.1

                   5

                   6

                   7

                   8

                   9

               10                                As explained below, StarKist cannot pay more than a $50 million fine,

               11      and even a fine of that amount may still impair its ability to make restitution and possibly

               12      “substantially jeopardize the ongoing viability of the organization.” See U.S.S.G § 8C3.3.

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23                                                                  Therefore, even a $50 million fine paid

               24      in installments without interest will leave StarKist with a significant financial deficit from which

               25

               26      1
                         StarKist requests installment payments on the following schedule: $5 million within 30 days of
                       the judgment; $5 million each year from 2020-2023 on the anniversary of the judgment, and $25
               27      million on the anniversary of the judgment in 2024.
                       2
               28        “Free Cash Flow” is the cash that StarKist will have available to it after all operating expenses,
                       planned investments, and expected liabilities have been paid.
                                                                               STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1                      CASE NO. 18-CR-0513 EMC
                           Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 7 of 33


                   1   to pay a criminal fine, and any fine above $50 million would substantially impair StarKist’s

                   2   ability to make restitution and jeopardize the continued viability of the company. See U.S.S.G

                   3   § 8C3.3.

                   4           Further, the Court need not be concerned that a $50 million fine would create

                   5   “unwarranted disparities among defendants with similar records who have been found guilty of

                   6   similar conduct.” 18 U.S.C. § 3553(a)(6)-(7). This case involves a three-company price-fixing

                   7   conspiracy among Bumble Bee Foods, LLC (“Bumble Bee”), Tri-Union Seafoods LLC d/b/a

                   8   Chicken of the Sea International, Inc. (“Chicken of the Sea”) and StarKist. StarKist’s Plea

                   9   Agreement covers the narrowest time period and product scope of any company or individual

               10      charged, and only one StarKist employee—who was terminated more than five years ago—was

               11      charged in this matter. By comparison, Bumble Bee pled guilty to a longer conspiracy period

               12      and broader product scope than StarKist, three of its senior executives were charged (including

               13      the President and CEO), and it received a sentence of $25 million,3 based in large part on the

               14      same inability to pay arguments StarKist is making here. Even a $50 million fine will be twice

               15      the amount of Bumble Bee’s fine. Chicken of the Sea was the first company to report the illegal

               16      conduct to the DOJ, and under the Antitrust Division’s Corporate Leniency Policy received no

               17      criminal fine and all of its employees were immunized from criminal prosecution.

               18              This sentencing hearing raises novel legal issues, complex financial analysis, and

               19      potentially enterprise-threatening consequences for StarKist. In order for StarKist to have a

               20      meaningful opportunity to present all relevant information to the Court, StarKist requests an

               21      evidentiary hearing on the issue of StarKist’s ability to pay a fine greater than $50 million.

               22

               23

               24

               25

               26

               27
                       3
               28       Bumble Bee, which operates in the same industry as StarKist, was fined $81.5 million dollars,
                       however that fine was reduced to $25 million as a result of Bumble Bee’s inability to pay.
                                                                               STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2                      CASE NO. 18-CR-0513 EMC
                        Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 8 of 33


                   1                                                                        Should the Court grant the

                   2   request for an evidentiary hearing, StarKist intends to call its financial expert, Rajiv Gokhale, as

                   3   well as two current StarKist executives, to establish the basis for Mr. Gokhale’s estimated free

                   4   cash flow analysis and to explain the financial consequences to the Company of a fine over $50

                   5   million. StarKist would also like an opportunity to cross-examine DOJ’s expert, Dr. Dale Zuehls,

                   6   on the gaps, misleading growth assumptions, and mathematical errors in his analysis and to test

                   7   his reliability and credibility.

                   8   II.     BACKGROUND

                   9           On November 14, 2018, StarKist pled guilty to a single count violation of the Sherman

               10      Antitrust Act, 15 U.S.C. § 1, for its participation in a conspiracy to fix the price of canned tuna in

               11      the United States between November 2011 and December 31, 2013. Pursuant to Federal Rule of

               12      Criminal Procedure 11(c)(1)(C), the parties agreed to a criminal fine in the amount of $100

               13      million “unless the defendant requests, and the Court imposes, a reduction pursuant to U.S.S.G. §

               14      8C3.3 to an amount no less than $50 million based on a finding of an inability of the defendant to

               15      pay the Guidelines fine; and no order of restitution[.]” See Plea Agreement, ECF No. 24 ¶ 10.

               16      StarKist is seeking a fine of $50 million payable in installments over five years, without interest.

               17              A.      StarKist and the Packaged Tuna Industry

               18              StarKist originated as the French Sardine Company, founded in 1917, and has been

               19      marketing tuna under the name StarKist since 1942. Today, StarKist is the leading tuna brand in

               20      the United States, and it is the only remaining tuna manufacturer that processes tuna completely

               21      in the United States at a plant located in American Samoa. StarKist employs 114 people in the

               22      United States. And its subsidiary in American Samoa, StarKist Samoa, employs 2,400 people,

               23      making it American Samoa’s largest private-sector employer. StarKist also has a processing

               24      facility in Ecuador that employs approximately 1,800 people.

               25              In the domestic market for packaged tuna, StarKist’s primary competitors are Bumble

               26      Bee and Chicken of the Sea. The packaged tuna industry has faced a significant reduction in

               27      demand in the United States over the last three decades, with per capita consumption of canned

               28

                                                                               STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            3                      CASE NO. 18-CR-0513 EMC
                           Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 9 of 33


                   1   tuna dropping 43%, from 3.7 pounds of tuna per person in 1990 to 2.1 pounds of tuna per person

                   2   in 2016:

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15      In 2012, canned tuna made up only 16% of all U.S. fish and seafood consumption in the country,

               16      the lowest percentage in nearly sixty years.4 Concerns regarding health, sustainability, and an

               17      overall shift away from canned foods were some of the key drivers of this decline.5 While

               18      innovation in the sector—like selling tuna in pouches6 and other value-added products—has

               19      invigorated the category, these new products will not offset the overall reduction in demand for

               20      canned tuna.

               21

               22

               23

               24
                       4
               25        Roberto A. Ferdman, How America Fell Out of Love with Canned Tuna, The Washington Post
                       (August 18, 2014), https://www.washingtonpost.com/news/wonk/wp/2014/08/18/how-america-
               26      fell-out-of-love-with-canned-tuna/?noredirect=on&utm_term=.8170d2724a5c.
                       5
                         Id.
               27
                       6
                         Pouch tuna, as its name suggests, is packaged in an easy-to-open foil pouch; no can opener is
               28      required. Unlike canned tuna, pouch tuna does not require draining. Pouch tuna is currently a
                       slightly higher-margin product than canned tuna.
                                                                             STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          4                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 10 of 33


                   1

                   2

                   3          Even on an installment schedule, payment of a $50 million fine presents StarKist with

                   4   significant financial challenges and will significantly inhibit StarKist’s ability to compete. The

                   5   erosion of the domestic tuna market has had a severe impact on StarKist’s financial condition.

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19             B.      Investigation and Related Cases

               20             The origins of the DOJ investigation began in December 2014, when Thai Union, the

               21      owner of Chicken of the Sea, announced its agreement to acquire Bumble Bee for $1.5 billion.7

               22      During DOJ’s antitrust review of the proposed merger, Chicken of the Sea discovered documents

               23

               24

               25
                       7
               26       Thai Union Group (TUF) Announces the Acquisition of Bumble Bee Seafoods – the Largest
                       Branded Shelf-Stable Seafood Company in North America, Thai Union (Dec. 19, 2014),
               27      http://www.thaiunion.com/en/newsroom/press-release/570/thai-union-group-tuf-announces-the-
                       acquisition-of-bumble-bee-seafoods-the-largest-branded-shelf-stable-seafood-company-in-north-
               28      america.

                                                                              STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           5                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 11 of 33


                   1   indicating the company’s involvement in a price fixing conspiracy for shelf-stable tuna.8

                   2   Bumble Bee, subject to the same DOJ merger review, apparently reached the same conclusion,

                   3   and determined it too was involved in price fixing conduct. Chicken of the Sea was the first

                   4   company to apply for amnesty under the Antitrust Division’s Corporate Leniency Policy. It

                   5   faces no criminal liability for its role in the conspiracy, and its senior executives were also

                   6   granted immunity for their involvement in the illegal conduct.9

                   7

                   8

                   9

               10               On January 25, 2017, Bumble Bee’s Senior Vice President of Sales, Scott Cameron,

               11      pled guilty to participating in a conspiracy to fix, raise, and maintain the prices of packaged

               12      seafood in the U.S. from at least 2011 to at least 2013. See U.S. v. Walter Scott Cameron, Case

               13      No. 16-cr-00501-EMC, ECF No. 18. On March 15, 2017, Kenneth Worsham, Bumble Bee’s

               14      Senior Vice President of Trade Marketing, pled guilty to the same crime under similar terms.

               15      See U.S. v. Kenneth Worsham, Case No. 16-cr-00535-EMC, ECF No. 14. Finally, the former

               16      President and CEO of Bumble Bee, Chris Lischewski, became the third and highest-ranking

               17      employee of Bumble Bee criminally charged when he was indicted for price-fixing in violation

               18      of Section 1 of the Sherman Act on May 16, 2018. See U.S. v. Christopher Lischewski, Case No.

               19      18-cr-00203-EMC, ECF No. 1. Mr. Lischewski has entered a plea of not guilty, and he is

               20      scheduled to go to trial in November 2019.

               21             On August 2, 2017, Bumble Bee pled guilty to participating in a conspiracy to fix, raise,

               22      and maintain the prices of packaged seafood sold in the U.S. as early as the first quarter of 2011,

               23      and continuing through at least as late as the fourth quarter of 2013. See U.S. v. Bumble Bee

               24      Foods, LLC, Case No. 3:17-cr-00249-EMC, ECF No. 32. Under the Sentencing Guidelines the

               25

               26      8
                         Crowell & Moring LLP, Antitrust Risks Beyond the Deal: When Merger Investigations Lead to
                       Civil/Criminal Antitrust Charges and Costly Follow-On Litigation, Lexology (Jan. 14, 2019),
               27      https://www.lexology.com/library/detail.aspx?g=78fff1af-e75c-4da4-a28a-2f8eaa659fbb.
                       9
               28        Eric Kroh, Tri-Union Admits to Blowing Whistle in DOJ Tuna Probe, Law360 (Sep. 11, 2017),
                       https://www.law360.com/articles/962648/tri-union-admits-to-blowing-whistle-in-doj-tuna-probe.
                                                                               STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            6                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 12 of 33


                   1   Court calculated Bumble Bee’s criminal fine range as $136.2 million to $272.4 million. Id. at

                   2   ECF No. 36. Pursuant to the terms of the Bumble Bee plea agreement, DOJ agreed to give

                   3   Bumble Bee a 40% downward departure from the bottom of the Guidelines range for substantial

                   4   assistance, pursuant to §8C4.1, resulting in a fine of $81.5 million. DOJ then agreed to a further

                   5   departure, pursuant to §8C3.3, “due to the inability of [Bumble Bee] to pay a greater fine without

                   6   substantially jeopardizing its continued viability,” arriving at a final fine of $25 million, to be

                   7   paid in installments over five years without interest. Id. at ECF No. 32 ¶ 10.

                   8          C.      StarKist’s Role in the Conspiracy and Plea Agreement

                   9          Months after the DOJ investigation began, and after Chicken of the Sea had applied for

               10      leniency, StarKist became aware that it was the subject of the investigation when it received a

               11      grand jury subpoena in July 2015. Only one StarKist employee has been charged in the

               12      investigation—former Senior Vice President of Sales Stephen L. Hodge. On June 28, 2017, Mr.

               13      Hodge pled guilty to fixing prices from at least 2011 through at least 2013. See U.S. v. Stephen

               14      L. Hodge, Case No. 3:17-cr-00297, ECF No. 13. StarKist fired Mr. Hodge for unrelated reasons

               15      effective December 31, 2013.10 Other members of StarKist’s management team were not aware

               16      of Mr. Hodge’s conduct at the time.

               17

               18

               19             On November 14, 2018, StarKist pled guilty to participating in a conspiracy to fix canned

               20      tuna prices in the United States between November 2011 and December 31, 2013. StarKist’s

               21      involvement in the conspiracy was the shortest period of any company or individual charged in

               22      this case. By comparison, Bumble Bee’s CEO’s, Christopher Lischewski, conspiracy period

               23      started in “November 2010,” one year prior to the beginning of StarKist’s charged period. In

               24      addition, StarKist was charged only with fixing prices on “canned tuna fish,” while other

               25      defendants were charged with fixing prices on all “shelf-stable tuna” (including cans and

               26      pouches). See Plea Agreement ¶ 4. StarKist has accepted responsibility for the actions of Mr.

               27
                       10
               28         StarKist was not aware of Mr. Hodge’s purported agreements, and therefore his firing was not
                       related to the conduct for which he pled guilty.
                                                                                STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             7                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 13 of 33


                   1   Hodge, and has chosen to plead guilty. The factual terms of StarKist’s plea agreement, which

                   2   relate to a specific time frame and to specific products, reflect StarKist’s acceptance of its role in

                   3   this conspiracy.

                   4          D.      Presentence Investigation Report

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                               STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            8                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 14 of 33


                   1

                   2

                   3   III.   DISCUSSION

                   4          A.      Legal Standard

                   5          The Sentencing Guidelines provide two paths for a reduced fine when an organization

                   6   lacks the ability to pay—one mandatory and the other permissive. Where imposition of a fine

                   7   impairs the ability of an organization to make restitution to victims, consistent with 18 U.S.C.

                   8   § 3572(b), reduction of the fine is mandatory: “The court shall reduce the fine below that

                   9   otherwise required by [the Guidelines].” U.S.S.G § 8C3.3(a) (emphasis added). Section

               10      8C3.3(b) provides that a court “may” impose a reduced fine when payment of the fine would

               11      “substantially jeopardize the continued viability of the organization.” U.S.S.G § 8C3.3(b).

               12      StarKist invokes both sub-sections of the Guidelines as well as 18 U.S.C. § 3572(b) in seeking a

               13      fine of $50 million. StarKist’s inability to pay argument falls under both the mandatory and

               14      permissive subsections, §§ 8C3.3(a) & (b). As noted, the Plea Agreement expressly provides

               15      that the parties jointly recommend that the Court impose:

               16                     . . . a sentence requiring the defendant to pay to the United States:
                                      a criminal fine, payable on a schedule and with the applicability of
               17                     18 U.S.C. § 3612(f)(3)(A) determined by the Court, in an amount
                                      of $100 million, unless the defendant requests, and the Court
               18                     imposes, a reduction pursuant to U.S.S.G. §8C3.3 to an amount of
                                      no less than $50 million based on a finding of an inability of the
               19                     defendant to pay the Guidelines fine; and no order of restitution.

               20      Plea Agreement ¶ 10.

               21             StarKist need only demonstrate its inability to pay by a preponderance of the evidence.

               22      See U.S. v. Robinson, 20 F.3d 1030, 1033 (9th Cir. 1994) (quoting U.S. v. Navarro, 979 F.2d

               23      786, 788 (9th Cir. 1992)) (rejecting the district court’s use of the clear and convincing standard

               24      to determine inability to pay and holding that “the appropriate standard . . . is ‘preponderance of

               25      the evidence.’”); see also U.S. v. Vargem, 747 F.3d 724, 732 (9th Cir. 2014) (“[T]he burden is on

               26      [the defendant] to show inability to pay by a preponderance of evidence.”); U.S. v. Berger, 587

               27      F.3d 1038, 1047 (9th Cir. 2009) (holding that a district court “uses a preponderance of the

               28

                                                                              STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           9                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 15 of 33


                   1   evidence standard when finding facts pertinent to sentencing”).11 Therefore, StarKist need only

                   2   prove that it is more likely than not that it will be unable to make restitution to its victims or

                   3   remain viable if the fine is more than $50 million. See U.S. v. Waknine, 543 F.3d 546, 557 (9th

                   4   Cir. 2008). The Court has broad discretion in determining the appropriate sentence and may

                   5   exercise its discretion with respect to finding an inability to pay. See U.S. v. Eureka Labs., Inc.,

                   6   103 F.3d 908, 911 (9th Cir. 1996) (“The extent to which a district court chooses to exercise its

                   7   discretion to depart downward in sentencing is not reviewable on appeal.”); see also U.S. v.

                   8   Tucker, 404 U.S. 443, 446 (1972); U.S. v. Lopez-Gonzales, 688 F.2d 1275, 1276 (9th Cir. 1982).

                   9          B.      Civil Restitution Is a Valid Basis for Finding Inability to Pay

               10             In its submission to the Probation Office, DOJ argued that a mandatory reduction of a

               11      criminal fine under § 8C3.3(a) only applies when the Guidelines fine would interfere with the

               12      defendant company’s ability to pay criminal restitution, not civil damages. The Probation Office

               13      incorrectly adopts DOJ’s argument based on the language of § 8C3.3(a). See PSR at 23. DOJ

               14      and the Probation Office are mistaken. The relevant statutory provision, 18 U.S.C. § 3572(b),

               15      prohibits the Court from imposing a fine that will impair “the ability of the defendant to make

               16      restitution.” The Sentencing Guidelines and the statute do not refer specifically to “criminal

               17      restitution,” and the parties have expressly agreed that civil liability adequately substitutes for an

               18      order of restitution. The Probation Office’s reading of the Guidelines also ignores DOJ policy

               19      and case law to the contrary.

               20             For example, in U.S. v. Maxzone Vehicle Lighting Corp., DOJ agreed not to seek

               21      restitution “in light of the civil class action cases filed against” the defendant because those cases

               22      would “potentially provide for a recovery of a multiple of actual damages.” United States’ and

               23      Defendant Maxzone’s Joint Sentencing Memorandum at 6, U.S. v. Maxzone Vehicle Lighting

               24      Corp., No. 3:11-cr-00653-RS (N.D. Cal. Nov. 16, 2011), ECF No. 21. There, DOJ and the

               25      defendant agreed that the defendant could not pay the full Guidelines fine “without substantially

               26
                       11
               27        The Probation Office appears to have applied, incorrectly, a “clear and convincing” standard to
                       StarKist’s inability to pay argument. See PSR at 24 (“it is not clear to the undersigned officer
               28      that a $100 million will necessarily substantially jeopardize the organization.”) (emphasis
                       added).
                                                                                STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            10                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 16 of 33


                   1   jeopardizing its continued viability and its ability to pay restitution to possible victims of its

                   2   conduct” even though restitution would actually be paid as damages in related civil cases. Id. at

                   3   6-7. The Maxzone court ultimately accepted the parties’ plea agreement and imposed the

                   4   recommended lower fine. Transcript of Proceedings at 20–21, U.S. v. Maxzone Vehicle Lighting

                   5   Corp., No. 3:11-cr-00653-RS (N.D. Cal. Nov. 17, 2011), ECF No. 24. Other courts have also

                   6   considered a defendant’s ability to pay civil damages when assessing whether to impose a fine

                   7   below the Sentencing Guidelines range, including in this same investigation when this Court

                   8   sentenced Bumble Bee and granted its request for a reduced fine based on its inability to pay.12

                   9           Moreover, StarKist’s Plea Agreement expressly replaces criminal restitution with

               10      StarKist’s civil liability:

               11                      In light of the civil cases filed against the defendant, including In
                                       re: Packaged Seafood Products Antitrust Litigation, (15-md-
               12                      02670-JLS-MDD), in the United States District Court, Southern
                                       District of California, which potentially provide for a recovery of a
               13                      multiple of actual damages, the recommended sentence does not
                                       include a restitution order for the offense charged in the
               14                      Information.

               15      Id. In antitrust cases, courts regularly accept plea agreements in which civil liability stands in

               16      place of criminal restitution, and thus for the purposes of reduction of the criminal fine under

               17      U.S.S.G § 8C3.3(a), the Court should consider civil liability the functional equivalent of criminal

               18      restitution. See e.g., Judgment, U.S. v. Maxzone Vehicle Lighting Corp., No. 3:11-cr-00653-RS

               19      (N.D. Cal. Nov. 15, 2011), ECF No. 22 (“[r]estitution is not ordered in light of the civil cases

               20      filed against the defendant including In re Aftermarket Automotive Lighting Products Antitrust

               21      Litigation”); Judgment, U.S. v. Samsung SDI Co., Ltd., No. 11-cr-00162 (N.D. Cal. Aug. 19,

               22      2011), ECF No. 56 (ordering no criminal restitution in light of the fact that “over 40 separate

               23
                       12
               24         See, e.g., Transcript of Proceedings at 10, 15, 19–23, U.S. v. Bumble Bee Foods, LLC, No.
                       3:17-cr-00249-EMC (N.D. Cal. Aug. 4, 2017), ECF No. 36 (explaining that an order of no
               25      restitution in addition to a fine lower than Guidelines recommendation was appropriate for
                       several reasons, in part because a contrary ruling could “defeat[] any potential restitution” in the
               26      corresponding civil cases); Transcript of Proceedings at 10–11, 23-24, U.S. v. Rubycon Corp.,
                       No. 4:16-cr-00367-JD (N.D. Cal. Feb. 3, 2017), ECF No. 37 (agreeing to reduce the defendant's
               27      fine to below the Guidelines recommendation and not impose criminal restitution in light of a
                       corresponding civil case after, among other things, Dr. Zuehls “asses[sed] potential civil fines
               28      [in] coming to the conclusion of what [the defendant] [could] afford in its criminal fine,” which
                       was ultimately lower than the Guidelines recommendation).
                                                                                STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            11                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 17 of 33


                   1   civil cases filed on behalf of direct and/or indirect purchasers have been coordinated and [are]

                   2   pending.”); Transcript of Sentencing Hearing Proceedings, U.S. v. Polar Air Cargo, Inc., No. 10-

                   3   cr-00242-JBD (D.D.C. Nov. 5, 2010), ECF No. 21 (refusing to order restitution in light of

                   4   availability of multiple-damages award in civil case).

                   5           Here, the parties in the parallel civil litigation are currently in the midst of expert

                   6   discovery, one purpose of which is to determine the damages caused by the civil defendants’

                   7   conduct. The damages paid in the civil case will adequately compensate the civil plaintiffs,

                   8   particularly because the civil plaintiffs are represented by zealous counsel who seek treble

                   9   damages available in civil antitrust cases. As it did in the Bumble Bee matter, the Court should

               10      accept the parties’ agreement to allow civil damages to take the place of criminal restitution.

               11      Furthermore, the same policy goals animating § 8C3.3(a) apply equally to criminal restitution

               12      and civil damages standing in lieu of criminal restitution—in both instances, the intent of the

               13      statute is to ensure that criminal liability does not undercut victims’ recovery.

               14              Without a significant reduction of the criminal fine, StarKist will not be able to fully

               15      compensate all of the civil plaintiffs from its projected free cash flow, nor will it continue as a

               16      viable competitor in the market.

               17              C.      StarKist’s Projected Free Cash Flow

               18              StarKist engaged Mr. Rajiv Gokhale, an expert in corporate finance, valuation, and

               19      financial statement analysis at Compass Lexecon to conduct a thorough examination of the

               20      Company’s current and projected financial condition. Mr. Gokhale evaluated cash on hand,

               21      capital improvements, annual operating plans, debt obligations, tax obligations, and projected

               22      performance to determine StarKist’s “free cash flow.” Free cash flow refers to the money

               23      beyond what is necessary to operate its business that will be available to StarKist to pay the sum

               24      of its criminal fine and civil liability.13

               25
                       13
                          “Free Cash Flow” is different than “operating income.” While operating income is a measure
               26      of the company’s performance, it is not a representation of the amount of money StarKist has for
                       spending purposes. StarKist must use its operating income for costs such as interest expenses on
               27      loans and capital expenditures. Operating income also includes inventory, which is not cash
                       available to StarKist because the company must maintain an appropriate level of inventory to
               28      address fluctuating seasonal demand and unpredictable raw fish supply. Thus, StarKist’s

                                                                                 STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             12                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 18 of 33


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15             D.      Response to the Report of Dr. Dale Zuehls

               16             DOJ provided a report by Dr. Dale Zuehls in response to the analysis by Mr. Gokhale.

               17      For the reasons detailed below, Dr. Zuehls’ report is unreliable and fails to project accurately the

               18      amount of money available to StarKist to pay a criminal fine and civil damages.

               19

               20

               21

               22

               23

               24

               25      operating income is necessarily larger than its free cash flow, which is a measure of what
                       StarKist can actually spend on a criminal fine and restitution after expenditures necessary for the
               26      operation of the business.
               27

               28

                                                                              STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           13                     CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 19 of 33


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                 STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                              14                     CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 20 of 33


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                 STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                              15                     CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 21 of 33


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                 STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                              16                     CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 22 of 33


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14             This is not the first time that the Dr. Zuehls has submitted a questionable and conclusory

               15      report. Recently, his analysis was criticized in another antitrust sentencing involving a corporate

               16      defendant that manufactured capacitors, an electronic component. There, Judge Donato

               17      complained that Dr. Zuehls’ financial report was filled with “wholly conclusory statements with

               18      a raft of unexplained and incomprehensible attachments.”19 Here, Dr. Zuehls’ report makes

               19      similar logical leaps without adequate explanation.

               20

               21

               22

               23

               24

               25

               26

               27
                       19
                         See, Initial Change of Plea Transcript at 21, U.S. v. Elna Co., Ltd., No. 16-CR-365-JD, June
               28      14, 2017.

                                                                              STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          17                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 23 of 33


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                 STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                              18                     CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 24 of 33


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                 STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                              19                     CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 25 of 33


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                 STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                              20                     CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 26 of 33


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                 STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                              21                     CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 27 of 33


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                 STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                              22                     CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 28 of 33


                   1

                   2

                   3

                   4

                   5

                   6

                   7          H.      A $50 Million Fine Satisfies the 18 U.S.C. § 3553 Factors

                   8          By the terms of the plea agreement, StarKist may only seek a reduction from the $100

                   9   million dollar criminal fine on the basis of its inability to pay. See Plea Agreement ¶ 10. The

               10      Court, however, has an independent duty to consider whether the ultimate sentence is “sufficient,

               11      but not greater than necessary” to comply with the purposes of the statute. 18 U.S.C. § 3553(a).

               12      A criminal fine of $50 million dollars satisfies the Section 3553 factors.

               13             As explained above, StarKist’s plea has a shorter time period and a narrower product

               14      definition than Bumble Bee or any individual defendant sentenced in this matter. Only one

               15      former employee of StarKist has been charged, while two high-ranking executives of Bumble

               16      Bee have pled guilty and its former President and CEO has been indicted and awaits trial. A $50

               17      million dollar fine is more than double the fine assessed against Bumble Bee, and therefore

               18      adequately reflects the seriousness and nature of the offense and provides adequate deterrence by

               19      addressing StarKist’s position as the last remaining corporate defendant to plead guilty. In

               20      addition, a $50 million fine imposed on StarKist stands in stark contrast to Chicken of the Sea,

               21      which will face no criminal fine or prosecution of its employees, despite its comparative role in

               22      the offense.

               23

               24

               25

               26

               27

               28

                                                                              STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           23                     CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 29 of 33


                   1          Finally, as detailed above, a $50 million dollar fine will allow StarKist to provide

                   2   restitution in the civil cases, and continue to effectively compete and provide high quality

                   3   products at low prices to its customers.

                   4          I.      Remaining Objections to PSR

                   5

                   6

                   7

                   8

                   9

               10

               11

               12             First, probation is not mandatory or necessary here, and both parties have agreed to

               13      recommend that there be no term of probation. See 18 U.S.C. § 3561(c)(1); Plea

               14      Agreement ¶ 10(c). StarKist’s involvement in the charged conspiracy was based on the conduct

               15      of one former employee who was terminated by StarKist in December of 2013. None of the

               16      current senior management at StarKist was involved in, or aware of, the charged conduct until

               17      DOJ initiated this investigation. Further, StarKist has accepted responsibility for the conduct of

               18      its former employee and has taken a number of steps to ensure that the conduct at issue is not

               19      repeated. StarKist has added a General Counsel, instituted regular, mandatory antitrust trainings,

               20      and adopted a formal antitrust policy.

               21                                                                                                 PSR at

               22      25. But probation is not necessary to ensure StarKist’s payment of a criminal fine—criminal

               23      fines are often levied without an accompanying term of probation. See, e.g., U.S. v. Bumble Bee

               24      Foods, LLC, Case No. 3:17-cr-00249-EMC, ECF No. 37. Further, a term of probation would

               25      create sentencing disparities between StarKist and Bumble Bee, which did not receive probation.

               26

               27

               28

                                                                              STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          24                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 30 of 33


                   1

                   2

                   3   In U.S. v. Robinson, the Ninth Circuit clearly holds that the district court must determine the

                   4   defendant’s ability to pay before imposing a fine. 20 F.3d at 1034. There, the district court “left

                   5   it up to the probation officers to make, at some future time, the determination whether defendants

                   6   are then able to pay a fine,” and the Ninth Circuit rejected this approach in light of the language

                   7   and structure of the Sentencing Guidelines, as well as the Court’s prior holdings. Id. Further,

                   8   criminal defendants cannot petition the court for a modification of a criminal fine under 18

                   9   U.S.C. § 3573. See U.S. v. Hardy, 935 F.2d 276 (9th Cir. 1991) (“The current version of section

               10      3573 is also not available to Hardy. That statute authorizes only the government to petition the

               11      court to stay payment of a fine.”). And even if the government (not StarKist) chooses to petition

               12      the Court for a modification of the fine, it must show that reasonable efforts to collect the fine

               13      are not likely to be effective. See U.S. v. Morales, 328 F.3d 1202, 1205 (9th Cir. 2003).

               14

               15                                                                                        Moreover, in

               16      order to run its business and plan for the future, StarKist needs certainty now regarding its

               17      potential criminal and civil liabilities. If the Court imposes a fine beyond StarKist’s ability to

               18      pay, seeking a remedy years down the road will likely come too late. The damage will already

               19      be done, and StarKist’s business, and ultimately its customers, will suffer.

               20

               21

               22

               23

               24                                                                                        As noted above,

               25      StarKist must only show by a preponderance of the evidence that it is unable to pay a $100

               26      million fine. See Robinson, 20 F.3d at 1033 (quoting U.S. v. Navarro, 979 F.2d 786, 788 (9th

               27      Cir. 1992)) (rejecting the district court’s use of the clear and convincing standard to determine

               28      inability to pay and holding that “the appropriate standard . . . is ‘preponderance of the

                                                                               STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           25                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 31 of 33


                   1   evidence.’”). StarKist has met that burden through the expert report of Mr. Gokhale and

                   2   supporting data and exhibits. StarKist has shown by a preponderance of the evidence that a $100

                   3   million fine will substantially jeopardize the continued viability of the organization as well as its

                   4   ability to pay restitution.

                   5

                   6                                                                                               But DOJ

                   7   and StarKist have agreed that, for purposes of calculating the Sentencing Guidelines range, the

                   8   appropriate volume of commerce is “at least 600 million.” See Plea Agreement ¶ 9.

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22                                                                                                Thus, this

               23      dispute should not affect the Court’s conclusion regarding the open issue—StarKist’s ability to

               24      pay more than a $50 million fine.

               25              J.      An Evidentiary Hearing Is Necessary

               26              As is evident from the PSR, there exists a significant dispute as to whether StarKist has

               27      the ability to pay a fine greater than $50 million. The Sentencing Guidelines state that “[w]hen a

               28      dispute exists about any factor important to the sentencing determination, the court must ensure

                                                                               STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           26                      CASE NO. 18-CR-0513 EMC
                       Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 32 of 33


                   1   that the parties have an adequate opportunity to present relevant information.” U.S.S.G. §

                   2   6A1.3. Further, in certain cases “[a]n evidentiary hearing may . . . be the only reliable way to

                   3   resolve disputed issues.” Id. StarKist believes that the factual disputes amongst the competing

                   4   experts here, as reflected in the PSR, merit an evidentiary hearing.

                   5

                   6

                   7

                   8

                   9               Live testimony of StarKist’s and DOJ’s experts would provide the Court with the
               10      most effective means to adjudicate dueling opinions and ultimately decide whether StarKist has
               11      shown by a preponderance of the evidence that it is unable to pay more than a $50 million fine.
               12      At the hearing, StarKist intends to call Mr. Gokhale and Dr. Zuehls so the Court can test the
               13      assumptions and conclusions in their reports.
               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26                                                                                              And other
               27      Courts have found reason to question Dr. Zuehls’ reliability. Judge Donato recently criticized
               28      Dr. Zuehls’ work in the corporate sentencing of a company that manufactures capacitors, stating
                                                                              STARKIST CO.’S SENTENCING MEMORANDUM
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          27                      CASE NO. 18-CR-0513 EMC
                            Case 3:18-cr-00513-EMC Document 53 Filed 05/15/19 Page 33 of 33


                       1   that if he saw Dr. Zuehls' report in a civil context, he "would have no problem Dauberting

                       2   because it consists of about eight pages of wholly conclusory statements with a raft of

                       3   unexplained and incomprehensible attachments." Initial Change of Plea Transcript at 21, U.S. v.

                       4   Elna Co., Ltd., Case No. 16-CR-365-JD, June 14, 2017. Live testimony will allow the Court to

                       5   test each expert's credibility.

                       6           Additionally, and to the extent necessary, StarKist will call two StarKist employees,

                       7   Andrew Choe (CEO) and Dennis Adams (Director of Finance), to give the Court the opportunity

                       8   to question them on StarKist's business and financial situation. Mr. Choe will testify to

                       9   StarKist's production requirements, its shifting product mix, the necessity of capital expenditures

                    10     in American Samoa, and anything else the Court deems helpful. Mr. Adams will testify

                      11   regarding StarKist's long-range plan, as well as StarKist's historical and current financial

                    12     performance. StarKist is also willing to consider calling other witnesses as the Court deems

                    13     necessary to aid in its determination.

                    14     IV.     CONCLUSION

                    15            StarKist respectfully requests a reduction of its sentence to $50 million dollars paid in

                    16     installments over five years without interest. A $50 million dollar fine will adequately serve the

                    17     cause of justice, while allowing StarKist to pay restitution in the civil cases and remain a viable

                    18     competitor in the domestic tuna marketplace.

                    19

                    20     Dated: May 15, 2019                                    Respectfully submitted,

                    21                                                            LATHAM & WATKINS LLP
                                                                                    Niall E. Lynch
                    22                                                              Sean M. Berkowitz
                                                                                    Ashley M. Bauer
                    23



                                                                                  B~~
                    24

                    25

                    26
                                                                                  Counsel for Defendant StarKist Co.
                    27

                    28

LATHAM&WATKINS•"                                                                   STARKIST CO.' S SENTENCING MEMORANDUM
   ATTORNEYS AT LAW
    SAN FRANCISCO                                                            28                       CASE NO. 18-CR-0513 EMC
